Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Alonza Rufus appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012) petition without prejudice. We have reviewed the record and find no reversible error. *380Accordingly, we affirm for the reasons stated by the district court. See Rufus v. United States, No. 6:15-cv-02127-MBS (D.S.C. Jan. 4, 2016). We dispense with oral argument because the facts and- legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED